DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Journal of Materials Chemistry C: Materials for Optical and Electronic Devices (2015), 3(31), 8212-8218) in view of Kato (US 2015/0287921).

Regarding Claims 1-10 and 14-18, Wang teaches an OLED with a sandwiched structure containing 1,4,5,8,9,11-Hexaazatriphenylene-hexacarbonitrile (HAT-CN) and 8-hydroxyquinolinolato lithium (Liq) used as hole and electron injection layers, respectively. 1,1-Bis[4-[N,N-di(p-tolyl)-amino]phenyl]cyclohexane (TAPC) and
1,3,5-tri[(3-pyridyl)-phen-3-yl]benzene (TmPyPB) utilized as hole and electron transport layers, respectively. 4,40,400-Tris(carbazol-9-yl)-triphenylamine (TCTA) was applied as the host material. The device configuration is shown below:
 ITO/HAT-CN (10 nm)/TAPC (40 nm)/TCTA:dopant (x wt%, 15 nm)/TmPyPB (40 nm)/Liq (2 nm)/Al  (page 8215).
	The office notes that TCTA:dopant (x wt%, 15 nm) is the light emitting layer and the dopant is represented by Pt1, Pt2 or Pt3 (page 8213).


    PNG
    media_image1.png
    159
    147
    media_image1.png
    Greyscale

Pt3 reads on applicants’ Formula 1, 1-1 and 1-A wherein CY1-CY3 = phenyl, CY4 = pyridine; X1 and X3 = C; X2 and X4 = N; X5 = O; X51, X53, X54 = C; X52 = NR5, R5 = alkyl; b1, b2 and b4 = 0; b3 = 1; R3 = alkyl.
The office notes that 1,1-Bis[4-[N,N-di(p-tolyl)-amino]phenyl]cyclohexane (TAPC) is used as the hole transport layer. Wang fails to teach applicants’ hole transport material.
Kato teaches an OLED (abstract) wherein the hole transporting layer contains a
hole transporting material that has such a mobility that the driving voltage is not increased when the thickness of the hole transporting layer of the organic EL device is increased, and may provide such an organic EL device that the light path length of the organic EL device may be controlled, and the device has a high efficiency and a long service life (paragraph 22). The hole transporting material can be represented by PG-6 (page 6):

    PNG
    media_image2.png
    177
    443
    media_image2.png
    Greyscale

PG-6 reads on applicants’ Formula 2 wherein a11-a13 = 0; Ar11 and Ar12 = phenyl; Ar13 = Formula 2-1 as fluorene, R13 and R14 = Me.
The office views the above as a generic teaching showing that using the triarylamine of Kato offers distinct advantages: a mobility that the driving voltage is not increased when the thickness of the hole transporting layer of the organic EL device is increased, and may provide such an organic EL device that the light path length of the organic EL device may be controlled, and the device has a high efficiency and a long service life.
The office views the above as clear and demonstrative reasons to replace TAPC of Wang with PG-6.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to have replaced TAPC of Wang with PG-6 of Kato since Kato teaches clearly defined advantages of using a unique arylamine such as the above triarylamine PG-6, absent unexpected results (per claims 1 and 7-8).
M = Pt (per claim 2)
X1 and X3 = C; X2 and X4 = N (per claim 3)
X5 = O (per claim 4)
CY1-CY3 = phenyl, CY4 = pyridine (per claim 5)
b1, b2 and b4 = 0; b3 = 1; R3 = alkyl; R6 = alkyl (per claim 6)
CY11 and C12  are phenyl (per claim 9)
L11-L13 = single bond (a11-a13 = 0) (per claim 10)
Ar11 and Ar12 = phenyl (Formulas 5-1 = Formula 6-1); Ar3 = Formula 5-34  (X35 and Z36 = Me) and Formula 6-26 (per claims 14-15)
R11 and R12 = H, R13 and R14 = Me (per claim 16)
K24 reads on applicants’ Formula 2B wherein a11, a12 and a13 = 0; Ar12 and Ar13 = phenyl; Ar11 = Formula 2-1 as fluorene, X11 = C R13 and R14 = Me (per claim 17) (Ar11-Ar13 definition changed based on number in Formula 2B).
Pt2 of Wang wherein shows X (corresponding to applicants’ X52) and O reads on applicant A-6. Pt1, Pt2 and Pt3 functionally equivalent dopants examples taught Wang (per claim 18) 

Regarding Claims 11-12, Wang in view of Kato teach the invention of claim 1. 
The limitations of dependent claims 11-12 are viewed as a recitation of the partial (a11, a12 and a13 = 1) limitations of independent claim 1; however, the missing limitation is nonetheless applicable (a11, a12 and a13 = 0 and 2-5). Therefore, as the basis for dependent claims 11-12 is encompassed in rejected independent claim 1, the limitations of claims 11-12 are thus meet by the treatment of independent claim 1 (per claims 11 and 12).
	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (Journal of Materials Chemistry C: Materials for Optical and Electronic Devices (2015), 3(31), 8212-8218) in view of Kato (US 2015/0287921) and Suh (US 2006/0124924).

Regarding Claim 20, Wang and Kato teach the OLED of claim 1 but fails to mention a transistor.
Suh teaches thin film transistor (TFT) and an organic electroluminescent display including the same. The organic electroluminescent display includes: a gate electrode; source and drain electrodes that are insulated from the gate electrode; an organic semiconductor layer that is insulated from the gate electrode and electrically connected to the source and the drain electrodes. The TFT is used in a flat panel display (abstract).
As both Wang in view of Kato and Suh teach electronic devices used in displays, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to have used the OLED of Wang in view of Kato in a known application area which would have included in a display containing a transistor wherein said OLED   was electrically connected to the source and the drain electrodes, absent unexpected results (per claim 20).

Allowable Subject Matter
 The following is a statement of reasons for the indication of allowable subject matter as applicant claims the device of claim 19.
The closest prior art as exemplified by Wang in view of Mori fails to teach the arylamines as required by independent claim 19.
Claim 19 allowed.

Response to Amendment
The office has modified the previous rejections with a new reference; therefore, the basis of applicants’ arguments are moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786